FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                            FOR THE TENTH CIRCUIT                              January 25, 2021
                        _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                               No. 20-3229
                                                     (D.C. No. 2:19-CR-20050-JAR-JPO-1)
 RICHEY FARMER,                                                    (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges. **
                  _________________________________

       This matter is before the court upon: (1) the government’s Motion for Enforcement

of Appeal Waiver; (2) appellant Richey Farmer’s response; and (3) the parties’

subsequent Joint Motion to Remand for Additional Trial Court Proceedings. Upon

consideration and review of the record, the court:

       A.     Grants the Joint Motion to Remand, remands this case with instructions for

              the United States District Court for the District of Kansas to vacate the


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          Because this matter is being decided on a Joint Motion to Remand for
Resentencing this panel has determined unanimously that oral argument would not
materially assist in the determination of the appeal. See Fed. R. App. P. 34(a)(2); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
     judgment issued on October 30, 2020 and to undertake, in its discretion, all

     necessary and appropriate proceedings required to resentence Mr. Farmer in

     accord with the Joint Motion to Remand filed here;

B.   Denies the Motion for Enforcement without prejudice as moot; and

C.   Directs the Clerk to issue the mandate forthwith.


                                    Entered for the Court
                                    Per Curiam




                                   2